The following is an examiner’s statement of reasons for allowance: With regards to claims 1-4, 7 and 20, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the second transmission line has at least one bent portion between the first and second ends of the second transmission line and  wherein the at least one bent portion comprises a truncation. 
With regards to claims 6, 21 and 22, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on  the second transmission line has at least one bent portion between the first and second ends of the second transmission line, and each of an angle formed by an edge of the at least one bent portion and a first side of the second transmission line, and an angle formed by the edge of the at least one bent portion and a second side of the second transmission line is 45 degrees. 
With regards to claims 9-19, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the first transmission line further comprises a third segment, and a first end of the third segment is coupled to a second end of the second segment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 7, 2022
/K.E.G/Examiner, Art Unit 2843           

/Stephen E. Jones/Primary Examiner, Art Unit 2843